DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Banis (Reg. No  80,781) on June 13, 2022.
The application has been amended as follows: 
1. (Currently Amended) A reusable data collection unit detachably connected to a dispenser, the dispenser having cavities configured to enclose respective items for storage therein and subsequent removal, the data collection unit comprising:
a base housing detachably connected to the dispenser;
plural sensors provided on the base housing and configured to detect presence and absence of the items in the respective cavities and generate corresponding sensor data;
a memory device configured to store the sensor data; and
a processor provided in the base housing and configured to analyze the sensor data and determine a time stamp of removal of the items from respective ones of the cavities, and 
wherein the processor is configured to analyze the sensor data and determine which of a proposed injection sites have been used based on detection of the absence of items from their corresponding cavities, and select a next proposed injection site based on a designated pattern for using the items on the patient, and generating an indication that indicates which of the items in the cavities to remove from the dispenser and use next on a patient.
2. (Original) The reusable data collection unit of claim 1, wherein the processor is configured to analyze the sensor data and determine a dataset comprising at least one of a date and a time of removal of the items from respective ones of the cavities.
3. (Original) The reusable data collection unit of claim 1, wherein the processor is configured to analyze the sensor data and determine a dataset comprising at least one of a date and a time of return of the items to respective ones of the cavities.
4. (Original) The reusable data collection unit of claim 1, wherein the dispenser is a pen needle magazine dispenser and the items are pen needle assemblies. 
5. (Original) The reusable data collection unit of claim 1, wherein the cavities are arranged in a designated pattern in the dispenser, and the sensors are arranged in the base housing in a similar pattern to align the sensors with the cavities when the dispenser is connected to the base housing.
6. (Original) The reusable data collection unit of claim 1, wherein the plural sensors create a sensor matrix in the base housing, and the cavities in the dispenser are configured in accordance with a grid pattern that corresponds to the sensor matrix.
7. (Currently) The reusable data collection unit of claim 1, wherein the dispenser has a top separated from a bottom by a wall that defines an outer perimeter of the dispenser, and the cavities each extend from the top toward the bottom of the dispenser, 
wherein the outer perimeter defines an anthropomorphic shape, and the cavities are disposed in areas within the anthropomorphic shape that correspond to the proposed injection sites on at least one of the patient’s arms, thighs, abdomen and buttock
8. (Original) The reusable data collection unit of claim 7, wherein the indication is at least one of a designated color and a flash of a light-emitting diode (LED).
9. (Currently Amended) The reusable data collection unit of claim 7, wherein [[the]] a bottom of the dispenser comprises at least one transparent area that is aligned with at least one of the cavities, the corresponding one of the sensors aligned with the cavity being operable to detect ambient light that enters the cavity via the at least one transparent area when the corresponding item is removed from the cavity.
10. (Original) The reusable data collection unit of claim 1, wherein the sensor data is transmitted from the reusable data collection unit to a remote device using at least one of a universal serial bus (USB) connector and a wireless link.
16. (Currently Amended) A medical instrument dispensing device having a reusable data collection unit detachably connected to a dispenser, the dispenser having cavities configured to house a plurality of sterile medical instruments for storage therein and subsequent removal, the data collection unit comprising:
a base housing detachably connected to the dispenser;
plural sensors provided on the base housing and configured to detect presence and absence of each of the plurality of sterile medical instruments in the corresponding cavity and generate corresponding sensor data;
a memory device configured to store the sensor data; and
a processor provided in the base and configured to analyze the sensor data and determine a dataset to characterize the removal of at least one of the plurality of sterile medical instruments from its corresponding cavity,
wherein the processor is configured to analyze the sensor data and determine which of a proposed use sites have been used based on detection of the absence of items from their corresponding cavities, and select a next proposed use site based on a designated pattern for using the items on the patient, and generating an indication that indicates which of the medical instruments in the cavities to remove from the dispenser and use next on a patient.
17. (Original) The reusable data collection unit of claim 16, wherein the processor is configured to analyze the sensor data and determine a dataset comprising at least one of a date and a time of removal of the plurality of sterile medical instruments from its corresponding cavity.
18. (Original) The reusable data collection unit of claim 16, wherein the processor is configured to analyze the sensor data and determine a dataset that comprises at least one of a date and a time of return of the medical instruments to its corresponding cavity.
19. (Original) The reusable data collection unit of claim 16, wherein the dispenser is a pen needle magazine dispenser and the plurality of sterile medical instruments are pen needle assemblies.
20. (Currently Amended) The reusable data collection unit of claim 16, wherein the dispenser has a top separated from a bottom by a wall that defines an outer perimeter of the dispenser, and the cavities each extend from the top toward the bottom of the dispenser,
wherein the outer perimeter defines an anthropomorphic shape, and the cavities are disposed in areas within the anthropomorphic shape that correspond to the proposed use sites on the patient’s body

Allowable Subject Matter
Claims 1-10 and 16-20 are allowed (renumbered as 1-15).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination,  a reusable data collection unit comprises processor being configured to analyze a sensor data and determine which of a proposed use sites have been used based on detection of an absence of items from their corresponding cavities, and select a next proposed use site based on a designated pattern for using the items on a patient, and generating an indication that indicates which of the medical instruments in the cavities to remove from the dispenser and use next on the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 13, 2022